Citation Nr: 9934739	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  95-26 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  During that time period, he was a prisoner of 
war held by the Germans from October 1943 to May 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim for service 
connection for the veteran's cause of death.  The appellant, 
the veteran's widow, filed a timely notice of disagreement, 
initiating this appeal.  

This appeal was initially presented to the Board in May 1997, 
at which time it was remanded for additional development.  It 
has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran was a prisoner of war held by the Germans 
from October 1943 to May 1945.  

2.  The veteran died on November [redacted], 1993, according to 
his death certificate.  Cryptogenic cirrhosis of the liver was 
listed as the immediate cause of death, with no underlying 
causes given. 

3.  The veteran was service connected for malnutrition at the 
time of his death.  

4.  Evidence of a medical nexus between the veteran's cause 
of death and a disease or injury incurred in or aggravated by 
service, or within a year thereafter, or a service connected 
disability, has not been provided.  


CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310, 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant, the veteran's widow, seeks service connection 
for the veteran's cause of death.  She contends that the 
deprivations suffered by the veteran during his captivity as 
a prisoner of war resulted in his cirrhosis of the liver and 
ultimately, his death.  

A service entrance examination was afforded the veteran in 
December 1942.  No abnormalities of the liver or any other 
internal organ were noted.  By the time of his release from 
captivity in May 1945, he was suffering from gastritis, 
moderately severe, and was hospitalized at a military field 
hospital.  Shortly thereafter, he returned to duty.  By the 
time of his October 1945 service separation examination, his 
internal organs were within normal limits, and no 
disabilities were noted at the time of discharge.  

Shortly after his discharge from service, the veteran filed a 
claim for service connection for a stomach disability.  A 
January 1947 VA medical examination was afforded him, and he 
complained of gastrointestinal pain since his discharge.  His 
abdomen was non-tender, without organs or masses.  A peptic 
ulcer, symptomatic, was suspected.  A follow-up series of 
gastrointestinal tests in March 1947 found no abnormalities 
in the esophagus, stomach, duodenum, and small bowel.  

In April 1947, the veteran was granted service connection for 
malnutrition, furuncles, and hypochondrial reaction.  

The veteran completed a prisoner of war medical history 
survey in June 1984.  He reported experiencing boils, nausea, 
vomiting, chills, diarrhea, and dysentery during his 
captivity.  

Submitted in support of the veteran's claim were excerpts 
from a June 1950 medical treatise entitled "The Residuals of 
Malnutrition and Starvation."  This article stated, in part, 
"[a]mong residues of malnutrition must be counted possible 
secondary effects resulting from changes in the 
susceptibility to, or in the course of, other disease."  In 
particular, it was noted that "malnutrition may influence 
the susceptibility to, or the course of, such . . . diseases 
as . . . cirrhosis of the liver."  

VA outpatient treatment records from 1991 show regular 
ongoing treatment for a liver disease, suspected to be 
cirrhosis of the liver.  A September 1991 clinical notation 
contains a diagnosis of cirrhosis, "etiology unclear."  

The veteran was hospitalized at a VA medical center in 
December 1991 for treatment of a liver disability.  
Cryptogenic cirrhosis of the liver was again diagnosed, and 
this was confirmed via a biopsy.  Hepatitis A, B, and C 
screens were negative.  His condition was stabilized, and he 
was discharged from the hospital that same month.  

In March 1992, the veteran filed a claim for service 
connection for liver failure, which he claimed was secondary 
to the deprivations he experienced as a prisoner of war.  A 
June 1992 VA medical examination was afforded the veteran.  
No history of alcohol use or abuse was noted.  He was 
slightly jaundiced in appearance, but was in no acute 
distress.  The final diagnosis was of cirrhosis of the liver, 
cause unknown.  His symptoms were minimal at that time.  

The claim for service connection for a disability of the 
liver was denied by the RO in August 1992.  The veteran filed 
a timely notice of disagreement, initiating an appeal on that 
issue.  He also requested a personal hearing at the RO.  

A new VA medical examination was afforded the veteran in June 
1993.  He again appeared slightly jaundiced, and reported 
acid reflux and constipation.  The prior diagnosis of 
cirrhosis was confirmed.  

A personal hearing at the RO was afforded the veteran in 
April 1993.  He testified regarding the terrible conditions 
of the prison camp where he was confined for 19 months as a 
prisoner of war.  The diet was very poor, with very small 
portions of food and little to no meats or fruits.  He also 
stated that a "Dr. Medley," head of the Liver Clinic at 
Presbyterian Hospital, told him that his cirrhosis of the 
liver was related to his malnutrition during service.  

The veteran was admitted to a VA hospital in September 1993 
for treatment of end-stage liver disease, secondary to his 
liver cirrhosis.  He also displayed abdominal pain and mental 
confusion.  He was successfully treated and released in the 
beginning of October 1993.  

However, the veteran returned to the VA medical center in 
October 1993 with complaints of lightheadedness and 
generalized weakness.  He also reported difficulty 
swallowing.  His diagnoses included cryptogenic cirrhosis of 
the liver, hepatic encephalopathy, diabetes mellitus, 
coronary artery disease, and peptic ulcer disease.  The 
veteran was initially stabilized but his condition began to 
decline in November 1993.  The veteran died on November [redacted], 
1993, according to his death certificate.  He was 70 years 
old at the time.  Cryptogenic cirrhosis of the liver was 
listed as the immediate cause of death, with no underlying 
causes given.  No autopsy was performed.  

The appellant filed a claim for dependency and indemnity 
compensation, including service connection for the veteran's 
cause of death, in December 1993.  Service connection for the 
veteran's cause of death was denied by the RO in June 1994.  
A notice of disagreement regarding this determination was 
filed by the appellant's representative in April 1995.  

In May 1995, another veteran, K.E.K., who had served with the 
veteran and been confined to the same prisoner of war camp, 
filed a written statement.  Mr. K. wrote that during the 
course of their confinement, the prisoners were never given 
any meat or fruit, and general nutrition was very poor.  He 
also remembered the veteran to have had swelling of the lower 
extremities, which made it very difficult to walk.  

A personal hearing at the RO was afforded the appellant in 
October 1995.  She related the conditions of the prisoner of 
war, as told to her by the veteran.  He had been fed mostly 
bread and water for his 19 months of captivity, and 
sanitation was very poor.  After his release, he would crave 
large quantities of food, but was unable to keep much food 
down, due to his stomach problems.  He would occasionally 
vomit after eating, and had ongoing abdominal pain.  However, 
he did not use alcohol after service; for this reason, the 
appellant contends the veteran's fatal cirrhosis of the liver 
was due to his malnutrition during service.  She asserted 
that the veteran's persistent abdominal pain after service 
was indicative of a liver disability.  

The appellant's claim was first presented to the Board in May 
1997, at which time it was remanded for additional 
development.  The Board requested the RO attempt to obtain 
the records of the "Dr. Medley" mentioned by the veteran 
during his April 1993 RO hearing.  

In compliance with the Board's remand, the RO sent a May 1997 
letter to the appellant seeking Dr. Medley's address, as well 
as written permission from the appellant to obtain the 
veteran's medical records from the doctor.  The RO considered 
the additional evidence added to the record, and continued 
the prior denial of service connection for the veteran's 
cause of death.  The claim was then returned to the Board.  


Analysis

The appellant, the veteran's widow, seeks service connection 
for the veteran's cause of death.  Service connection may be 
granted for a veteran's cause of death if a disability 
causing death occurred during service or a service-connected 
disability either caused death or contributed substantially 
and materially to cause death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  The death of a veteran will 
be service connected when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312 (1999).  A secondary disability 
which is proximately due to or the result of a service 
connected disability will itself be considered service 
connected.  38 C.F.R. § 3.310 (1999).  Service connection may 
also be granted for certain statutorily-enumerated 
disabilities, such as cirrhosis of the liver, which manifest 
to a compensable degree within one year of the date of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  When, after 
all the evidence is presented, an approximate balance exists 
between the positive and negative evidence, the benefit of 
the doubt will be granted the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991).

In the present case, the veteran was held as a prisoner of 
war for 19 months during service.  Under the pertinent laws 
and regulations, special presumptions also apply to former 
prisoners of war.  If a veteran and former prisoner of war 
experiences certain presumptive disabilities to a compensable 
degree at any time after separation from service, service 
connection shall be granted for such disabilities; however, 
cirrhosis of the liver is not among the specified presumptive 
disabilities.  38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 
1999) ;38 C.F.R. §§ 3.307, 3.309 (1999).  

Nevertheless, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

For the reasons to be cited below, the appellant's claim for 
service connection for the veteran's cause of death is not 
well grounded, and must be denied on that basis.  

Beginning with the veteran's service, his status as a 
prisoner of war for 19 months is confirmed by the evidence of 
record.  As he had testified prior to his death, he 
experienced tremendous hardships during this period of 
captivity.  The written statement of a fellow veteran, 
K.E.K., who served with the veteran, demonstrates the 
deprivation experienced by prisoners of war.  According to 
K.E.K., the veteran's feet and lower extremities became 
swollen at that time, making walking difficult.  The veteran 
was treated for moderately severe gastritis following his 
release from captivity, and required hospital at a military 
hospital.  However, by the time of his service separation 
examination, his internal organs were within normal limits, 
and no disability of the abdomen were noted.  Neither 
cirrhosis of the liver nor any other liver disability was 
diagnosed at that time.

The appellant has asserted that the veteran had persistent 
abdominal pains after service, and these pains were 
indicative of a liver disability incurred during service, or 
within a year of discharge.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Lay persons, such as the appellant, are qualified to offer 
evidence regarding easily observable symptomatology, such as 
stomach pains.  Savage v. Gober, 10 Vet. App. 489 (1997);  
Falzone v. Brown, 8 Vet. App. 398 (1995).  However, a finding 
that these abdominal pains were indicative of a liver 
disability requires medical knowledge not possessed by the 
appellant, and therefore her assertions are not binding on 
the Board.  See Pearlman v. West, 11 Vet. App. 443, 447 
(1998) [citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)].  The first medical diagnosis of a liver disability 
dates to 1991, more than 40 years after the veteran's 
separation from service, and no connection to the veteran's 
service, or his status as a former prisoner of war, was 
indicated.  The remainder of the medical evidence does not 
demonstrate that the veteran incurred or aggravated a liver 
disability during service or within a year thereafter.  

The appellant has also asserted the veteran's malnutrition 
during service led to or resulted in his cause of death.  The 
veteran had been granted service connection for malnutrition 
in April 1947; however, he had been denied service connection 
for a liver disability, and an appeal on this issue was 
pending at the time of his death.  Of record is an excerpt 
from a June 1950 medical treatise entitled "The Residuals of 
Malnutrition and Starvation."  This article stated, in part, 
"[a]mong residues of malnutrition must be counted possible 
secondary effects resulting from changes in the 
susceptibility to, or in the course of, other disease."  In 
particular, it was noted that "malnutrition may influence 
the susceptibility to, or the course of, such . . . diseases 
as . . . cirrhosis of the liver."  

The Court, in several recent cases, has discussed the use of 
medical treatise evidence in well-grounding a claim.  Mattern 
v. West, 12 Vet. App. 222 (1999); Wallin v. West, 11 Vet. 
App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998).  
Generally, the Court has found generic information in a 
medical journal or treatise, by itself, to be "too general 
and inconclusive" to well ground a claim.  Mattern at 228 
(citing Sacks).  Such evidence can, however, provide 
important support when combined with an opinion of a medical 
professional.  Mattern at 228.  Similarly, medical treatise 
evidence could "discuss generic relationships with a degree 
of certainty such that, under the facts of a specific case, 
there is at least a plausible causality based upon objective 
facts."  Wallin at 514 (1998).  

In the present case, the proffered treatise evidence is 
entirely couched in speculative terms, as evidenced by such 
phrases as "possible secondary effects" and "may influence 
the susceptibility to" other diseases, including cirrhosis 
of the liver.  This language not only fails to draw a 
plausible connection between the veteran's malnutrition and 
his subsequently fatal cirrhosis of the liver, it fails to 
draw a plausible connection between malnutrition and 
subsequent liver cirrhosis in any case.  As the Court noted 
in Obert v. Brown, "may" implies "may not," and is too 
speculative to establish a plausible claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1995).  In and of itself, this medical 
treatise evidence is insufficient to render the veteran's 
claim well grounded.  Mattern, supra.  

Both the veteran and the appellant have testified that a 
"Dr. Medley" told them the veteran's cirrhosis was a result 
of his malnutrition.  As this evidence is obviously 
pertinent, the Board remanded the claim in May 1997 in order 
for the RO to obtain this evidence.  The RO sent a May 1997 
letter to the appellant requesting that she either secure 
these records from the doctor, or sign and return written 
authorization forms to the VA; however, neither the records 
nor the signed authorization form have been received by the 
VA at this time.  Because these records are private medical 
records, the VA is legally precluded from obtaining them on 
its own.  Thus, there is nothing further for the RO to do, in 
the absence of the claimant's cooperation.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In conclusion, the appellant has not submitted medical 
evidence that the veteran's ultimately fatal cirrhosis of the 
liver was either incurred in or aggravated by service, or 
within a year thereafter, or was proximately due to or 
resulted from a service connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309,  3.310, 3.312 (1999).  For 
this reason, her claim is not well grounded, and must be 
denied on that basis.  Grottveit, supra.  


ORDER

The appellant's claim for service connection for the 
veteran's cause of death is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

